Exhibit 10.1

[*** Certain confidential portions of this exhibit have been filed separately
with the Securities and Exchange Commission (the “Commission”) pursuant to a
confidential treatment request in accordance with Rule 24b-2 of the Securities
and Exchange Act of 1934, as amended. The location of each omitted portion is
indicated by a series of three asterisks in brackets (“[***]”).]

SUPPLY AGREEMENT

This Supply Agreement (this “Agreement”) is entered into as of August 8, 2011
(the “Effective Date”) by and between ZYNESHER PHARMACEUTICALS (USA), LLC, a
Missouri limited liability company (“Supplier”), and K-V PHARMACEUTICAL COMPANY,
a Delaware corporation (“Customer”).

WHEREAS, Supplier and Customer are parties to an Asset Purchase Agreement dated
as of June 17, 2011 (the “APA”);

WHEREAS, pursuant to this Agreement, Supplier is obtaining certain assets to be
used in the production of the Products (as defined below) for Customer; and

WHEREAS, pursuant to Sections 5.02(a) and (b) and Section 8.09 of the APA,
Supplier and Customer have agreed to enter into this Agreement for the supply of
Products by Supplier to Customer.

THEREFORE, in consideration of the mutual promises and agreements made herein,
the parties agree as follows:

 

1. Definitions

Certain capitalized terms used in this Agreement, when so used, mean the
following:

“Act” means the United States Federal Food, Drug, and Cosmetic Act and the rules
and regulations thereunder, as amended and supplemented from time to time.

“Adulterated Product” means any product which is adulterated or misbranded
within the meaning of the Act, or any product which may not be introduced into
interstate commerce under the Act.

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with such Person.

“Approval Date” means, with respect to a Product, the date that the FDA issues a
final approval for such Product and the manufacture of such Product at
Supplier’s facility.

“Contract Year” means the 12 calendar month period commencing on the Effective
Date and ending on the first anniversary of the Effective Date and each
successive 12 month period thereafter during the term of this Agreement.

“Control” and, with correlative meanings, the terms “Controlled by” and “under
common Control” means the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of more than
50% of voting securities, by contract, resolution, regulation or otherwise.



--------------------------------------------------------------------------------

“Customer Know-How” means the Product formulations and all Technology and all
other technical and clinical information, data and know-how related to the
development, formulation, manufacture, packaging, use, testing or regulatory
approval of the Products, including (but not limited to), trade secrets,
designs, research and development, results, analytical methods, laboratory
notebooks, assays and results, techniques, derivations, processes, dosage forms,
concepts, ideas, preclinical, clinical, biological, chemical, pharmacological,
toxicological, pharmaceutical or other data and results, validation information,
stability history, experimental methods and results, manufacturing methods,
physical and analytical safety, testing and quality control data and results,
product specifications, in vivo data, material supplier information, test
methods for raw materials, components, work-in-process and finished product,
stability, descriptions, specifications, scientific plans, depictions,
inventions, discoveries, new technologies, product ideas, modifications,
improvements and extensions, supplier information, medical support information
(including databases), all regulatory applications, filings and approvals and
copies of all correspondence and other communications, memoranda or notes
related thereto with the FDA or any other regulatory authority pertaining
thereto, adverse effects or experiences, expert opinions and analyses, the
Product Dossier, the Regulatory Dossier, the Specifications, and any other
written, printed or electronically stored information and materials, including
combinations or applications thereof, data summaries and compilations of data,
and any and all other intellectual property, whether or not patentable, in each
case as and to the extent relating to the development, manufacture, testing,
import, export, use, marketing, sale, distribution or regulatory approval of the
Products, either used, owned or controlled by Customer.

“Customer-Owned Equipment” means the equipment listed on Appendix A.

“FDA” means the United States Food and Drug Administration and any successor
agency having substantially the same function.

“GMP” means all laws, guidelines and regulations applicable to the manufacture
of the Products, including the current Good Manufacturing Practices as specified
in the United States Code of Federal Regulations, as the same may be amended and
supplemented from time to time.

“Person” means any natural person, corporation, limited liability company,
partnership or other entity.

“Products” means (a) Customer’s Gynazole•1® (butoconazole nitrate) Vaginal
Cream, 2%, and (b) Customer’s Clindesse® (clindamycin phosphate) Vaginal Cream,
2%.

“Product Dossier” means Customer’s product dossier for the Products.

“Purchase Price” means the purchase price for Product, as determined by Supplier
and agreed to by Customer, calculated in manner consistent with the principles
agreed to by the parties and set forth in Appendix E as the costs directly
attributable to Product materials, Product testing and stability, materials
provided by Supplier in accordance with Appendix D, direct and indirect labor
and applicable overhead (direct and indirect) allocated to the Product based on
facility utilization plus [***] percent ([***]%).

“Regulatory Dossier” means Customer’s product dossier for regulatory approval of
the Products.

 

  -2-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

“Specifications” means the product and packaging specifications for each Product
set forth in Appendix B, as amended from time to time in accordance with Section
2.7.

“Technical Support Term Sheet” means the Technical Support Term Sheet attached
hereto as Appendix G and incorporated herein in accordance with Section 17.9.

“Technical Support Timeline” means the timeline attached hereto as Appendix H.

“Technology” means public and nonpublic technical or other information, trade
secrets, know-how, processes, formulations, concepts, ideas, preclinical,
clinical, pharmacological or other data and testing results, all experimental or
test methods, laboratory notebooks, results, assays, descriptions, all
scientific plans, depictions, inventions, processes, manufacturing methods,
physical and analytical safety, testing and quality control data and results,
customer lists, marketing information, sales information, and any other written,
printed or electronically stored information and materials and any and all other
intellectual property, including patent rights, of any nature whatsoever; in
each case as and to the extent, but only as and to the extent, the same relates
to the Products. For the avoidance of doubt, “Technology” includes Customer’s
Site Release® drug delivery system.

“Technology Transfer” means the transfer of information from Customer to
Supplier necessary for Supplier to complete submission batch production of the
Products as set forth in the documents listed in Appendix F to this Agreement,
which shall include technology transfer protocols and documentation mutually
acceptable to Customer and Supplier.

“Trademarks” means the trademark Gynazole-1® and the trademark Clindesse®.

“Unit” means a vaginal applicator filled with Product and packaged in a tray
with unit wrapping and carton in accordance with the Specifications.

 

2. Technology Transfer; Purchase and Sale of Products; Forecasts

2.1. On or as soon as practicable after the Effective Date, Customer shall
transfer to Supplier all Customer Know-How and effectuate the Technology
Transfer, including final pharmaceutical development reports for the Products,
in each case to the extent necessary and appropriate for the manufacture of the
Products in accordance with this Agreement. In addition, Customer shall make
available to Supplier the Customer-Owned Equipment. Supplier’s obligation to
manufacture Products shall be subject to (x) the Technical Support Term Sheet,
and (y) the transfer of all necessary and appropriate Customer Know-How to
Supplier. Customer shall be responsible to ensure the effectiveness of the
Technology Transfer so as to permit Supplier to produce said Product in
accordance with FDA requirements.

2.2. Without limiting the generality of Section 2.1, Customer shall make
available to Supplier (a) copies of all applicable requirements, standards,
policies, reports and report formats, user manuals, technical manuals, system
architecture, processes, operating procedures and other documentation, including
but not limited to stability testing, in vitro comparison studies, compounding
work, analytical method transfer and the like, (b) copies of flow charts of the
manufacturing procedures and work instructions related to manufacturing the
relevant Product, (c) a list of all material equipment, including the source of
such equipment, utilized in the

 

  -3-  



--------------------------------------------------------------------------------

production of the applicable Product, (d) copies of all current Specifications,
including packaging, for the relevant Product, (e) copies of all standard
operating procedures for the manufacturing procedures, (f) all necessary
environmental conditions necessary to manufacture the relevant Product and
copies of any existing external environmental impact studies based on the
materials or methods employed in the manufacturing method to be made available
to Supplier, and (g) such other documentation as the parties hereto may agree.
To the extent commercially practicable, Supplier shall use those Hired Employees
(as defined in the APA) who were involved in the production of the Products
prior to the Effective Date in corresponding roles for Supplier in the
performance of its obligations under this Agreement.

2.3. At Customer’s written request, Supplier agrees to use commercially
reasonable efforts to assist Customer in qualifying a secondary site as an
FDA-approved manufacturing facility.

2.4. Pursuant to the terms and conditions of this Agreement, from and after the
applicable Approval Date, Supplier shall manufacture, package and sell Product
to Customer in response to and in compliance with purchase orders delivered by
Customer to Supplier. Supplier will supply Product in batch sizes. Customer
shall take delivery of at least a batch of the Product.

2.5. Customer shall supply the items set forth on Appendix C in sufficient
quantities to enable Supplier to produce Products for Customer in accordance
with the Forecasts (as defined below) and to cover yield, failed batches,
expired ingredients, and any other losses occurring in the normal course of
business. Customer represents and warrants that the items set forth on Appendix
D are the only items that are required to be supplied by Supplier in order to
produce the Products in light of the items set forth on Appendix C being
supplied by Customer.

2.6. Customer will deliver purchase orders to Supplier not less than 120 days
before the delivery date(s) of the Products required by Customer. Each order
will be for at least one or more whole batches of the Products, as provided in
the Specifications. Supplier will deliver each order so that Customer receives
the ordered Products on or about the delivery date(s) requested (but in no event
later than seven days after the requested delivery date(s)). Customer shall
accept delivery of all Products ordered pursuant to the purchase orders made as
of the termination or expiry of this Agreement.

2.7. Customer will provide Supplier by the end of each calendar quarter with a
written forecast of its Product requirements (“Forecast”), broken down by each
forthcoming quarter, for the following 12 months. If a Forecast calls for
average weekly purchases in excess of the quantities normally produced at
Supplier’s facilities by one shift in a normal five-day week, and Supplier lacks
the capacity to manufacture Product in the quantities set forth in such
Forecast, Supplier may within 30 days of receipt of the Forecast notify Customer
of Supplier’s capacity constraints and indicate the approximate quantities of
Product that Supplier can supply (which quantities shall be at least the
quantities normally produced at Supplier’s facilities by one shift in a normal
five-day week) (the “Supplier Notice”). During a calendar quarter, Customer
shall submit purchase orders for not less than [***]% or more than [***]% of the
Product quantities for that quarter set forth in the most recent Forecast or the
Supplier Notice, as applicable. All Product orders must represent full batch
quantities.

 

  -4-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

2.8. Customer will communicate to Supplier in writing any changes to the
Specifications. In the event that the new Specifications increase Supplier’s
costs, then the parties shall negotiate and agree in good faith on any changes
to the Purchase Prices required to keep Supplier whole before the Specification
changes take effect.

2.9. Within thirty (30) days after Customer determines that any Product is
defective in material or workmanship, or is not in conformance with applicable
Specifications, or is an Adulterated Product (Product not meeting any or all of
the foregoing being hereinafter referred to as “Defective Product”), Customer
may reject and return any such Defective Product to Supplier. Any Product
received by Customer from Supplier that has not been rejected by Customer within
such thirty (30) day period shall be deemed to have been accepted. At the time
of any rejection of any Product, Customer shall provide Supplier with a written
notice describing in detail the circumstances surrounding the rejection and
Customer’s reasons therefor (“Rejection Notice”). Within twenty (20) days after
its receipt of any Rejection Notice, Supplier shall notify Customer of its
disagreement or agreement with respect to the rejection set forth in the
Rejection Notice (“Supplier Notice”). If Supplier timely provides Customer with
a Supplier Notice of disagreement with the rejection of any Product by Customer,
the parties shall submit samples of such Product to an independent laboratory
agreed upon by both parties and such laboratory’s determination as to whether or
not the Product rejected by Customer was Defective Product and whether Customer
rightfully rejected the Product shall be final and binding upon the parties. The
costs and expenses of any such independent laboratory analysis shall be paid for
by the non-prevailing party. If it is finally determined that any rejected
Product is not a Defective Product, Customer shall accept such Product and pay
the Purchase Price applicable thereto, if not already paid. Upon final
determination or agreement that a Product is a Defective Product, Customer will,
at the option of Supplier, either return such Defective Product to Supplier for
disposal or destroy or dispose of it in the least expensive and most
environmentally sound manner and, in either event, Supplier shall be responsible
for the costs of any such return, destruction or disposal. The amount already
paid by Customer to Supplier for any Defective Product that is returned,
destroyed or disposed of in accordance herewith shall be refunded by Supplier to
Customer within 3 business days of receipt of written request for refund by
Supplier from the Customer

2.10. Upon Customer’s reasonable request, Supplier agrees to supply Customer
with any material information and data relating to the Products which may be or
become available to Supplier throughout the term of this Agreement. Supplier
shall not contest Customer’s use of such material information and data for the
purpose of Customer’s own business interests anywhere in the world. Furthermore,
each party agrees to inform the other party as soon as practicable of any
material fact or circumstance, whether of scientific, legal or other nature,
which may affect the manufacturing, marketing or sale of the Products.

2.11. In the absence of an assertion by Customer that Product is Defective
Product, if Customer refuses to take delivery of any Product manufactured by
Supplier in accordance with Customer’s purchase order, Customer shall be
responsible for payment of the applicable Purchase Price with respect to such
Product.

 

  -5-  



--------------------------------------------------------------------------------

3. Representations, Warranties and Covenants

3.1. Supplier represents and warrants to Customer that all Products delivered to
Customer shall: (a) comply in all respects with the Specifications for that
Product; (b) not be Adulterated Product; (c) conform to all applicable FDA
regulations, GMP and any comparable state agency requirements applicable thereto
and will be labeled in accordance with applicable regulations and Customer’s
reasonable requirements; (d) be packaged using Customer’s approved and marketed
trade dress for the outer carton and contents of the Product; (e) not contain a
patent or latent defect, unless such defect arises from the Specifications; and
(f) be free and clear of all liens, security interests and other encumbrances.

3.2. Supplier represents and warrants to Customer that from and after the
applicable Approval Date, Supplier, its employees, officers, directors agents
and representatives, and the facilities used to manufacture the Products are and
shall at all times during the term of this Agreement remain properly qualified
under and in compliance with all applicable laws, rules and regulations to the
extent required in order for Supplier to fulfill its obligations under this
Agreement.

3.3. Supplier agrees to comply with the requirements of the Quality Agreement in
the performance of its obligations hereunder. In the event of any conflict
between the Quality Agreement and this Agreement, the Quality Agreement will
control as to all quality matters and this Agreement will control as to all
other matters including, without limitation, business, legal and financial
matters.

3.4. Supplier represents and warrants to Customer that the execution, delivery
and performance of this Agreement by Supplier does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, and does not violate any law, regulation or order
of any court, governmental body or administrative or other agency having
authority over it; and during the term of this Agreement Supplier will not enter
into any agreements, oral or written, that are inconsistent with its obligations
under this Agreement.

3.5. Supplier is validly existing and in good standing under the laws of the
state of its incorporation or organization and has the limited liability company
power and authority to enter into this Agreement. This Agreement has been duly
executed and delivered by Supplier and constitutes the valid and binding
obligation of Supplier, enforceable against it in accordance with its terms. The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary action on the part of Supplier.

3.6. Supplier shall maintain quality assurance procedures in accordance with the
Quality Agreement.

3.7. Supplier shall provide Customer with notice of any non-confidential
communications with licensing boards or the FDA which relate to material
problems with facilities, operations or procedures used by Customer in its
distribution of the Products. Supplier shall notify Customer immediately upon
receipt of notice of any inspection by the FDA or directed any notices, requests
for information or other communications related to the Products.

 

  -6-  



--------------------------------------------------------------------------------

3.8. Customer represents and warrants to Supplier that the execution, delivery
and performance of this Agreement by Customer does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, and does not violate any law, regulation or order
of any court, governmental body or administrative or other agency having
authority over it; and during the term of this Agreement Customer will not enter
into any agreements, oral or written, that are inconsistent with its obligations
under this Agreement.

3.9. Customer is validly existing and in good standing under the laws of the
state of its incorporation or organization and has the corporate power and
authority to enter into this Agreement. This Agreement has been duly executed
and delivered by Customer and constitutes the valid and binding obligation of
Customer, enforceable against it in accordance with its terms. The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary action on the part of Customer.

3.10. The terms of this Article 3 shall survive the termination of this
Agreement, for any reason.

 

4. Ownership and Use of Customer-Owned Equipment, Customer Know-How and
Trademarks

4.1. Supplier hereby agrees that Customer has and retains title to the
Customer-Owned Equipment and that the Customer-Owned Equipment will be used by
Supplier solely to perform its obligations under this Agreement. Supplier shall
ensure that the Customer-Owned Equipment is at all times during the term of this
Agreement clearly identified as Customer’s property on plates attached to the
Customer-Owned Equipment or as otherwise reasonably specified by Customer.
Supplier will be responsible for maintenance of the Customer-Owned Equipment and
shall ensure that the Customer-Owned Equipment is in good working condition at
all times during the term of this Agreement. Such maintenance shall include,
without limitation, lubrication, calibration and compliance with preventive
maintenance procedures specified by the manufacturer or by Customer. Subject to
Supplier’s compliance with its maintenance obligations, Customer will be
responsible for the costs of any required repairs (whether in- or
out-of-warranty) to and replacement of the Customer-Owned Equipment; however,
Supplier shall perform such repairs and/or replacements at Customer’s direction.
Supplier may not move, or cause or permit to be moved, the Customer-Owned
Equipment from Supplier’s manufacturing facility without the prior written
consent of Customer. In addition, Supplier shall obtain and maintain all risk
property insurance covering the Customer-Owned Equipment against physical loss
or damage with coverage in an amount equal to at least the replacement value of
the Customer-Owned Equipment from an insurance company reasonably acceptable to
Customer. Upon the termination, cancellation or expiration of this Agreement for
any reason, Customer shall promptly, but in any event not later than 60 days
after such termination, cancellation or expiration, dismantle, package and
remove the Customer-Owned Equipment, and Supplier shall at Customer’s expense
grant Customer access to Supplier’s facilities to permit such dismantling,
packaging and removal, and shall provide such other cooperation as Customer may
reasonably request in connection with such activities.

 

  -7-  



--------------------------------------------------------------------------------

4.2. Supplier agrees that the Customer Know-How and the Trademarks and any
related trademark, trade name and/or trade dress and all other interests in and
rights to the Products and their packaging or relating to the manufacture,
marketing, use, packaging, sale and distribution of the Products, belong to
Customer. Supplier shall assure and hereby guarantees that any officer,
director, employee or agent of Supplier or its Affiliates who is or claims to be
the author, inventor or developer of any of the foregoing has assigned and will
assign and transfer all rights in and to the same to Customer during the term of
this Agreement and upon the termination, expiration or cancellation of this
Agreement, for any reason. Customer hereby grants to Supplier a non-exclusive
license to use the Customer Know-How and Trademarks for the sole purpose of
producing Products for Customer under this Agreement. Supplier shall not use the
Customer Know-How or Trademarks to develop, market, sell or distribute any other
products or for any purpose other than the performance of its obligations
hereunder. Except as otherwise expressly provided in this Agreement, upon the
termination, expiration or cancellation of this Agreement, for any reason, the
license granted in this paragraph shall terminate and all rights to the Customer
Know-How, the Trademarks and any other trademark, trade name and trade dress and
all other interests in and rights to the Products or relating to the
manufacture, marketing, use, packaging, sale and distribution of the Products,
shall remain with or revert to Customer, as applicable, with no payment or other
obligation of Customer to Supplier, its Affiliates or its or their officers,
directors, employees or agents, and Supplier shall promptly transfer and
deliver, or cause the transfer and delivery of, all of the same to Customer and
transfer and/or assist Customer in transferring or obtaining all government
approvals required in connection with such transfer.

 

5. Product Recalls

5.1. In the event that (a) any government authority issues a request, directive
or order that Products be recalled, (b) a court of competent jurisdiction orders
such a recall, or (c) Customer and Supplier jointly determine that Products
should be recalled, the parties shall take all appropriate corrective actions as
jointly determined by Supplier and Customer, and shall cooperate with each other
in the investigations surrounding the recall. In the event that Customer and
Supplier do not jointly agree whether a recall is necessary after consultation,
Customer shall have the final determination on whether or not to issue such
recall and Supplier agrees to cooperate with Customer during the recall process,
subject to all applicable FDA regulations.

5.2. To the extent that a recall, withdrawal, field correction, or governmental
seizure of Product is due to (i) the failure of Product to conform to applicable
Specifications, (ii) the failure of Supplier to comply in any material respect
with its obligations hereunder or with any applicable law, rule, regulation,
standard, court order or decree, standard operating procedure, or GMP, or with
Customer’s consent decree with the FDA, or (iii) the gross negligence or
intentionally wrongful act or omission by Supplier in its manufacturing of any
Product or in its performance of its obligations hereunder, then Supplier shall
bear the cost and expense of any such recall, withdrawal, field correction or
seizure, and upon demand from Customer shall promptly indemnify Customer in
accordance with Section 12 for costs and expenses incurred by Customer in
connection therewith. To the extent that a recall, withdrawal, field correction,
or governmental seizure of Product is due to any other reason, including,
without limitation, the Specifications or Customer Know-How. Customer shall bear
the cost and expense of such recall, withdrawal, field correction or seizure,
and upon demand from Supplier shall promptly

 

  -8-  



--------------------------------------------------------------------------------

indemnify Supplier in accordance with Section 12 for costs and expenses incurred
by Supplier in connection therewith. Should a party become aware of a Product
seizure or of facts and circumstances that might justify the recall or
withdrawal of or corrective action with respect to a Product, that party will
notify the other party promptly of the details regarding such action, including
providing copies of all relevant documentation concerning such action or facts.
The parties will cooperate in investigating any such situation, and all
regulatory contacts that are made and all activities concerning seizure, recall,
withdrawal or field correction will be initiated and coordinated jointly.

5.3. Subject to Sections 5.1 and 5.2, except as otherwise required by law or
governmental regulation, Customer will be solely responsible for investigating
and responding to all inquiries, complaints and adverse events regarding
Products. Supplier agrees to provide such assistance as Customer shall
reasonably request and, if requested by Customer, Supplier agrees to lead
investigations related to such at its facilities.

5.4. As soon as either party becomes aware, it shall give the other party prompt
written notice of any defect or alleged defect in a Product, any injury alleged
to have occurred as a result of the use or applicable of a Product, and any
circumstances that may reasonably be expected to give rise to litigation or
recall of a Product or regulatory action that may affect the sale or manufacture
of a Product, specifying, to the extent known, the time, place and circumstances
thereof and the names and addresses of the Persons involved. Each party shall
also furnish promptly to the other party copies of all papers received in
respect of any claim, action or suit arising out of such alleged defect, injury
or regulatory action.

5.5. If Supplier concludes that Product cannot consistently meet Specifications,
or if Customer or the FDA requires changes that Supplier cannot reasonably
implement, then Supplier will work in good faith with Customer to test and
implement reasonable changes at Customer’s request in order to consistently meet
the Specifications or such requirements, if possible.

 

6. No Sales to Other Persons

Supplier agrees not to develop, market, sell or distribute the Products, or any
products competitive with the Products, directly or indirectly, to any Persons
other than Customer.

 

7. Product Prices

7.1. The initial Purchase Prices of the Products will be as set forth on
Appendix E. For the avoidance of doubt, the parties agree that any validation
batches of Clindesse produced by Customer prior to the date of this Agreement
shall remain the property of Customer and shall not be considered “Product” for
which payment of the Purchase Price is due.

7.2. Following the expiration of [***] calendar months after the Approval Date,
Supplier may increase the Purchase Prices (taking into account the factors
referenced in the definition of “Purchase Price) on at least 60 days’ advance
written notice. Supplier will supply Products based on maximum [***] production
campaigns per calendar year. If Customer, during a calendar year, wants more
than [***] campaigns, Supplier reserves the right to revise the applicable
Purchase Price(s) to reflect documented increases in its overhead expenses
resulting therefrom.

 

  -9-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

7.3. Following the completion of each [***]-month period from and after the
Approval Date, Supplier shall reconcile its costs of production (using the
factors taken into account per the “Purchase Price” definition) of each Product
for such [***]-month period and the aggregate Purchase Price paid for that
Product during such [***]-month period. In the event that the aggregate Purchase
Price paid for such Product in such [***]-month period is less than such costs
of production plus [***] percent ([***]%), Supplier shall invoice Customer, and
Customer shall pay Supplier, an amount equal to such deficiency. In the event
that the aggregate Purchase Price paid for such Product in such [***]-month
period is more than such costs of production plus [***] percent ([***]%),
Supplier shall provide written notice of same to Customer, and Supplier shall
pay Customer an amount equal to such excess. Customer shall have the right (but
not the obligation) to audit and inspect Supplier’s records with respect to
Supplier’s costs of production in order to verify such costs. This right shall
survive the expiration or termination of this Agreement for a period of [***]
with respect to such costs incurred during the term of this Agreement.

7.4. All amounts payable hereunder by Customer to Supplier shall be paid in full
and shall not be subject to (i) set-off of any amounts due from Supplier to
Customer, or (ii) deduction, including deduction on account of any withholding
tax obligations, if any.

 

8. Certificate of Analysis

Supplier will provide Customer a Certificate of Analysis with each Product
shipment, evidencing compliance of the Product with the Specifications.

 

9. Terms of Sale

The Product will be sold to Customer by Supplier hereunder [****]. Payment terms
shall be [***] days from receipt of the invoice by Customer.

 

10. Quality Agreement

The parties agree to enter into a separate quality agreement (the “Quality
Agreement”) within thirty (30) days following the Effective Date. The Quality
Agreement shall delineate in further detail each party’s responsibilities for
documentation management and other aspects of the manufacturing of the Products
in accordance with applicable laws and regulations. Both parties agree to comply
with the requirements of the Quality Agreement during the term of this
Agreement.

 

11. Adverse Drug Event Reporting

The Quality Agreement shall contain terms and conditions relating to safety data
and exchange matters.

 

12. Indemnification

12.1. Subject to the limitations set forth in Section 12.4, Supplier shall
indemnify Customer and its officers, directors, agents, employees, and
Affiliates against all claims, actions, losses, damages, personal injuries
(including death), costs, expenses (including court costs and

 

  -10-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

legal fees) and other liabilities to the extent resulting from or caused by
(i) the failure of Product to conform to applicable Specifications; (ii) the
failure by Supplier to comply in all material respects with any applicable law,
rule, regulation, standard, court order or decree; or (iii) any gross negligence
or intentionally wrongful act or omission by Supplier in its manufacturing of
the Product or its performance hereunder. Supplier shall not be liable for any
claim, loss or damage resulting from improper storage, transportation or
handling of the Products by Customer, its freight carrier and/or their
respective representatives. The terms of this Section 12.1 shall survive the
termination or expiration of this Agreement for any reason.

12.2. Subject to the limitations set forth in Section 12.4, Customer shall
indemnify Supplier and its officers, directors, agents, employees, and
Affiliates against all claims, including third party claims, actions, losses,
damages, personal injuries (including death), costs, expenses (including court
costs and legal fees) and other liabilities resulting from or caused by
(i) Customer’s breach of this Agreement; (ii) the non-conformity of the
Specifications to any applicable FDA regulations, GMP and or any comparable
state agency requirements applicable thereto; (iii) acts of gross negligence of
Customer or its officers, directors, agents, employees, or Affiliates; (iv) the
non-compliance of the Product with the requirements of the relevant Product NDA
(and supplements thereto) except for non-compliance resulting from Supplier’s
breach of this Agreement or acts of gross negligence, or (v) any Product
liability, except for Product liability due to or to the extent contributed by
(x) a failure of Product to conform to applicable Specifications, (y) the
failure by Supplier to comply in material respects with any applicable law,
rule, regulation, standard, court order or decree, or (z) gross negligence or
intentionally wrongful act or omission of Supplier in its manufacturing of any
Product or its performance hereunder. The terms of this Section 12.2 shall
survive the termination or expiration of this Agreement for any reason.

12.3. Excluding each party’s indemnification obligations under Section 12.1 or
12.2 of this Agreement, neither party’s total liability to the other party under
this Agreement shall exceed US$[***].

12.4. EXCEPT IN CASES INVOLVING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, NEITHER
PARTY WILL BE LIABLE TO THE OTHER PARTY FOR PUNITIVE, EXEMPLARY, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR OTHER INDIRECT DAMAGES (INCLUDING WITHOUT
LIMITATION LOST SALES, PROFITS, BUSINESS OR GOODWILL) ATTRIBUTABLE TO ANY BREACH
OR DEFAULT BY SUCH PARTY UNDER THIS AGREEMENT.

 

13. Term; Default; Termination

13.1. This Agreement is effective as of the Effective Date and will continue in
effect for three (3) Contract Years. Thereafter, this Agreement will be
automatically renewed and continue for consecutive additional one (1) Contract
Year renewal terms unless either party provides written notice of non-renewal to
the other party at least one year prior to the end of the then current term.

13.2. The failure by one party to comply with any of its respective obligations
in this Agreement shall entitle the other party to give the party in default
written notice in order to cure

 

  -11-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

such default. If such default is not remedied within 60 days after receipt of
such notice from the other party, the notifying party shall be entitled, without
prejudice to any of its other rights conferred to it by this Agreement, to
terminate this Agreement by giving notice with immediate effect. The right of
either party to terminate this Agreement as provided herein shall not be
affected in any way by its waiver of or failure to take action with respect to
any previous default. Notwithstanding anything to the contrary contained herein,
if Customer fails to pay the Purchase Price or any other amounts payable
hereunder (x) within ten (10) days of the due date set forth in this Agreement,
or (y) by the due date on three consecutive invoices provided by Supplier or its
Affiliates to Customer, Supplier shall give Customer written notice and Customer
shall have thirty (30) days after receipt of such notice to cure the payment
default; provided, however, that Customer shall not have such right to cure more
than three times in any calendar year. If such default is not cured in such
thirty (30) day period, or immediately, if such cure period is not applicable,
Supplier may terminate this Agreement with immediate effect by written notice to
Customer.

13.3. Either party may terminate this Agreement with immediate effect by written
notice to the other party if the other party becomes the subject of proceedings
involving bankruptcy or insolvency, makes any assignment for the benefit of
creditors, or fails to continue to conduct its business in all material respects
as heretofore conducted.

13.4. Customer may terminate this Agreement for convenience at any time on not
less than 90 days’ written notice to Supplier.

13.5. The expiration or termination of this Agreement shall not affect any
obligation of the parties arising from any provision of this Agreement prior to
the expiration or termination or arising in connection with or as a result of
such termination. It is hereby clarified that Customer shall accept delivery of
any and all Products that were ordered prior to the expiration or termination of
this Agreement and shall pay the applicable purchase price for such Products

13.6. Upon termination or expiration of this Agreement for any reason, Customer
shall (a) pay the applicable purchase price to Supplier for all finished
Product, and (b) reimburse Supplier for its reasonable costs for all unused
inventory of raw materials, packaging materials, work in progress and specific
quality control reagents that Supplier has in stock or that Supplier has ordered
pursuant to non-cancellable purchase orders to meet its supply obligations to
Customer under this Agreement as reflected in the most recent Forecast provided
by Customer to Supplier. Upon receipt of payment from Customer, Supplier will,
at Customer’s option, destroy or deliver such inventory to Customer. In addition
to the foregoing, upon termination of this Agreement by Customer pursuant to
Section 13.4 hereof, [***].

 

14. Confidentiality

14.1. Supplier acknowledges that it is receiving and will receive Confidential
Information (as defined below) from Customer. All Confidential Information
furnished prior to or during the term of this Agreement by or on behalf of
Customer to Supplier shall be kept confidential by Supplier. Supplier shall not
make use of any such Confidential Information, or disclose any Confidential
Information to any Person, except for purposes authorized by this Agreement,
unless previously authorized in writing by Customer to do so. However, Supplier

 

  -12-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

may disclose Confidential Information to Supplier’s officers, directors and
employees who require the Confidential Information for the purposes contemplated
by this Agreement, provided such officers, directors and employees are subject
to the same obligations of confidentiality as are applicable to Supplier with
respect to such Confidential Information and provided further that Supplier
shall be fully responsible for the compliance with this Agreement by its
officers, directors and employees. For the purposes hereof, “Confidential
Information” shall mean information relating to the Product or otherwise to the
subject matter of this Agreement, whether written, electronic, oral or other
tangible or intangible form, furnished to Supplier by Customer, directly or
indirectly. For the purposes hereof, the Product Dossier and the Regulatory
Dossier and information created by Supplier from or related to the Confidential
Information are expressly included in Customer’s Confidential Information.
Supplier agrees not to make any copy of or extract from the Regulatory Dossier
without Customer’s prior written consent. In addition, Supplier agrees to take
reasonable and appropriate actions to preserve the confidentiality of the
Confidential Information.

14.2. The obligations of confidence and nonuse provided in Section 14.1 shall
not apply to information which:

(a) is, at the time of disclosure, or thereafter becomes, part of the public
domain through no fault or negligence of Supplier, or any or its existing or
past officers, directors, employees or agents;

(b) was in Supplier’s lawful possession prior to disclosure hereunder or under
or in connection with the transactions contemplated by the APA, as shown by its
written records;

(c) is lawfully disclosed to Supplier on a non-confidential basis by a third
party who does not have an obligation of confidentiality to Customer hereunder
relative to such information; or

(d) Supplier is required to disclose as a requirement of law or in connection
with any legal or regulatory proceeding or otherwise requested by any
governmental agency or regulatory authority, including any self-regulatory
organization having jurisdiction over Supplier, provided that Supplier has
provided reasonable prior notice of such required disclosure to Customer so that
Customer has the opportunity to seek an appropriate protective order or other
relief.

For the purposes of this Agreement, information shall not be construed to be
within one of the foregoing exceptions merely because it may be referred to or
otherwise generally included in disclosures of a broad nature or represents a
technological advance or improvement of any Confidential Information, or because
constituent elements or combinations thereof fall within one or more of the
above exceptions.

14.3. Supplier acknowledges that all inventions, discoveries, designs,
developments, improvements, copyrightable material, trade secrets and related
Intellectual Property Rights (as defined below), which Supplier and Customer
jointly may conceive, develop, or reduce to practice in connection with or
based, directly or indirectly, on any Confidential Information, shall be owned
by Customer. The term “Intellectual Property Rights” shall include, without

 

  -13-  



--------------------------------------------------------------------------------

limitation, rights in relation to any trademarks, patents, designs, copyrights,
and the rights to register and renew any of the aforesaid rights. Supplier
undertakes to cooperate in good faith and execute all such documents and do all
such things as may be necessary or incidental to the implementation and
performance of this provision.

14.4. Upon the termination, cancellation or expiration of this Agreement for any
reason, Supplier agrees to promptly, but in any event not later than 30 days
after such termination, cancellation or expiration, return the Confidential
Information to Customer and to destroy all memoranda or other documents or
records, written or electronic, or other tangible forms which contain
Confidential Information, provided that Supplier may retain an archival copy of
such Confidential Information for its record or as required by any applicable
law, rule or regulation.

14.5. The obligations of confidentiality and nonuse under this Article 14 are
independent of all other rights and obligations of the parties under this
Agreement or otherwise and shall continue beyond the termination, cancellation
or expiration of this Agreement for any reason.

 

15. Compliance with Law

Supplier covenants to Customer that Supplier and its directors, officers,
employees and agents are, and during the term of this Agreement shall at all
times remain, properly qualified in accordance with all applicable laws, rules
and regulations to perform the services contemplated to be performed by Supplier
under this Agreement. Supplier covenants and agrees that the performance of this
Agreement by Supplier and its directors, officers, employees and agents will not
conflict with and will in all respects be in compliance with all material laws
applicable to such performance, except to the extent that the Specifications do
not comply with any applicable law.

 

16. Warranties and Insurance

16.1. Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SUPPLIER
EXPRESSLY DISCLAIMS ALL REPRESENTATIONS OR WARRANTIES OF ANY KIND, WHETHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE PRODUCTS OR OTHER SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION ANY REPRESENTATION OR WARRANTY AS TO
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE
SPECIFICALLY DISCLAIMED HEREBY.

16.2. Insurance. Each of Customer and Supplier shall obtain and maintain at its
expense during the term of this Agreement and for five (5) years thereafter an
insurance policy or policies written by insurance companies reasonably
acceptable to the other party, covering products liability with respect to the
Products and general commercial liability and naming the other party as an
additional insured, in the amount of no less than ten million dollars
($10,000,000). All such policies shall provide that coverage thereunder shall
not be terminated or reduced without the prior written consent of the other
party. Each of Customer and Supplier shall furnish the other party with
certificates of insurance and evidence of renewals. The purchase of such
insurance or the furnishing of certificates shall not be in satisfaction of a
party’s liability hereunder or in any way modify either party’s indemnification
obligations hereunder.

 

  -14-  



--------------------------------------------------------------------------------

17. Miscellaneous

17.1. Audit Rights. At all times during and for a period of three (3) years
following the term of this Agreement, Supplier shall maintain true and correct
copies of all records and all correspondence relevant to this Agreement. During
the term of this Agreement and for a period of three (3) years thereafter,
during normal business hours, Customer, or its independent auditor, shall be
entitled to audit and inspect those books and records of Supplier that are
maintained in connection with the performance of Supplier’s obligations under
this Agreement.

17.2. Independent Contractors. It is understood between the parties that
Supplier is an independent business entity otherwise unrelated to Customer. The
parties to this Agreement are independent contractors and nothing contained in
this Agreement shall be construed to place the parties in the relationship of
employer and employee, partners, principal and agent, or joint venturers.
Neither party shall have the power to bind or obligate the other party. Except
as expressly contemplated by this Agreement, neither party shall hold itself out
as representing the other party.

17.3. Force Majeure. Neither party shall be responsible or liable to the other
party for, nor shall this Agreement be terminated as a result of, any failure to
perform any of its obligations hereunder, if such failure results from
circumstances beyond the control of the party, including, without limitation,
requisition or seizure by any government authority, the effect of any statute,
ordinance or governmental order or regulation enacted after execution of this
Agreement, flood, hurricane, tornado, tsunami, earthquake or other natural
calamities, wars, strikes, lockouts, riots, disease, an act of God, civil
commotion, terrorism, fire, failure of public utilities, common carriers or
supplies, failure of vendors to deliver materials necessary for manufacturing
the Products, including testing materials and active pharmaceutical ingredients,
failure of any machinery or equipment used for manufacturing of Products (other
than as a result of Supplier’s failure to comply with its maintenance
obligations hereunder), or any other circumstances, whether or not similar to
the above causes. The parties shall use their reasonable commercial efforts to
avoid or remove any such causes and shall resume performance under this
Agreement as soon as practicable whenever such cause is removed.

17.4. Assignment. Neither Supplier nor Customer may assign, subcontract or
otherwise transfer or encumber any of its rights or obligations under this
Agreement, by operation of law or otherwise, without the prior written consent
of the other party, which consent may not be unreasonably withheld; provided,
however, that either party may assign this Agreement to an Affiliate without the
other party’s consent. No assignment shall relieve the assignor of its
obligations hereunder unless the other party otherwise agrees in writing.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties and their respective permitted successors and assigns.

17.5. Amendment. If a party utilizes a purchase order, order confirmation or
similar document to release or confirm orders, the terms or conditions thereof
shall not be applicable, except with respect to regular and ordinary
order-specific terms such as dates of delivery or

 

  -15-  



--------------------------------------------------------------------------------

quantities, and in the event of any conflict between any of them and this
Agreement, the terms of this Agreement shall govern. No amendment or
modification of this Agreement shall be binding on either party unless it is in
writing and signed by an authorized representative of such party.

17.6. Severability. If any provision of this Agreement, under any set of
circumstances, whether or not foreseeable by the parties, is hereafter held to
be invalid, illegal or unenforceable in its present form and scope in any
jurisdiction or proceeding: (a) to the extent permitted by applicable law, the
parties hereby waive any provision of law that would render any provision hereof
prohibited or unenforceable in any respect, (b) in any event, the remaining
provisions of this Agreement shall continue to be given full force and effect,
without regard to the invalid, illegal or unenforceable provision in such
jurisdiction or proceeding and shall be liberally construed in order to carry
out the intentions of the parties expressed herein as nearly as possible, and
(c) the parties agree that the court making such determination shall have the
power, and is hereby directed, to alter or reduce such provision so that, in its
altered or reduced form, the provision is enforceable and effective as nearly as
possible to the purposes expressed in this Agreement. Notwithstanding the
foregoing, any such determination and amendment hereof by any such court, panel
or authority shall be limited to the jurisdiction thereof and shall not affect
the validity, legality, enforceability or application of this Agreement in its
existing form and scope in any other jurisdiction or proceeding.

17.7. Notices. Any notice to be given by either party shall be in writing, sent
by express, registered or certified mail, postpaid, by generally recognized
courier service (such as DHL or Federal Express) or by confirmed telefax, to the
attention of the Vice President, Business Development in the case of Customer
and to Vice President-Operations in the case of Supplier, at the address of each
party first set forth on the signature page hereto or to such other address as a
party shall give notice to the other in like manner, and shall be deemed to have
been given or made as of the date so mailed or sent. For such purposes, the
telefax number of Customer is 314-645-4705, and the telefax number of Supplier
is 609-730-1998.

17.8. Governing Law; Jurisdiction.

(a) This Agreement shall be deemed to have been entered into and shall be
governed by and construed under the laws of the State of Delaware, except that
no conflict of laws provision shall be applied to make the laws of any other
jurisdiction applicable to this Agreement. The parties expressly waive and
disclaim the application of the United Nations Convention on International Sale
of Goods to this Agreement.

(b) Any legal action on or relating to this Agreement shall be brought only in
the federal or state courts located in the State of Delaware. For the purpose of
any such legal action, the parties expressly: (i) consent to the jurisdiction of
the Delaware federal and state courts, and (ii) waive trial by jury.

(c) If legal action is instituted, the parties waive personal service of process
and consent to service of process in the manner provided in Section 17.7.

 

  -16-  



--------------------------------------------------------------------------------

(d) If legal action is taken by either party to enforce the terms of this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and related costs.

17.9. Technical Support. From and after the date hereof, until the Approval Date
of a Product, with respect to such Product: (i) the obligations of the Parties
shall be governed by the Technical Support Term Sheet attached hereto as
Appendix G and the terms and conditions of this Agreement, including the
limitations of liability set forth herein; and (ii) in the event of a conflict
between a provision set forth in the body of this Agreement and a provision set
forth in the Technical Support Term Sheet, the provision set forth in the
Technical Support Term Sheet shall control.

[Remainder of page intentionally left blank; signature page follows]

 

  -17-  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the parties as
of the date first set forth above.

 

ZYNESHER PHARMACEUTICALS (USA), LLC     K-V PHARMACEUTICAL COMPANY By:   /s/ JD
Renner     By:   /s/ Gregory J. Divis, Jr. Name:   JD Renner     Name:   Gregory
J. Divis, Jr. Title:   President     Title:   President and CEO Notice Address:
    Notice Address: c/o Zydus Pharmaceuticals (USA), Inc.     K-V Pharmaceutical
Company 73 Route 31 N.     One Corporate Woods Drive Pennington, NJ 08534    
Bridgeton, MO 63044 Attn :   Prashant Desai     Attn:   Daniel J. Thompson  
Vice President-Operations       Vice President Medical Affairs         &
Business Development

 

  -18-  



--------------------------------------------------------------------------------

APPENDIX A

CUSTOMER-OWNED EQUIPMENT

 

17575    VISION SYSTEM, HIGH SPEED 17604    MIXER/AGITATOR, LIGHTNIN 17606   
MIXER/AGITATOR, LIGHTNIN 18526    PRINT/APPLY PRINTER 18684    MACHINE VISION
SYSTEM 18685    ENCLOSURE, VISION SYSTEM 18686    SYSTEM CONTROL PANEL 18773   
PUMP, HUSKY DIAPHRAGM 19346    COLLOID MILL, GREERCO 20421    PUMP, METERING
BRAN AND LUBBE 9715    DOBOY WRAPPER 9716    FILLER-CRÈME COMAS 9857    KETTLE,
STEAM 150 GALLON 10442    PUMP, BARREL 10443    CAP FEEDER VIBRATORY 10445   
TRAY LOADER 10451    CHKWGHER, MT, VL-2,600gROMANCO 10452    CARTONER-CAM 10454
   CASE PACKER-BERGAMI C97 10535    CONVEYOR 10538    CONVEYOR-PRINT AND APPLY
11626    FEEDER, APPLICATION IN 12625    PUMP, LIQUID TRANSFER 14268    MIXER,
AIR LIGHTNIN 15846    TANK, 100 GAL 15848    TANK, 100 GAL 16252   
CHECKWEIGHER, COMAS

 

  -19-  



--------------------------------------------------------------------------------

APPENDIX B

SPECIFICATIONS

[***]

 

  -20-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

APPENDIX C

CUSTOMER-SUPPLIED ITEMS

KV Provided Materials (Quantity per batch)

 

     Clindesse®                         Gynazole-1®              

2-1111

  

Clindamycin [***]

     [***]         KG         2-1149      

Butoconazole [***]

     [***]         KG   

TRADE

              TRADE            

P3221

  

Applicator Body 5g

     50000         EA         P3221      

Applicator Body 5g

     50000         EA   

P3223

  

Applicator Tray

     50000         EA         P3223      

Applicator Tray

     50000         EA   

P5262

  

Applicator Tip,Modified

     50000         EA         P5262      

Applicator Tip,Modified

     50000         EA   

P4251-1

  

Carton,Clindesse

     50000         EA         P5305-1      

Foil Overwrap,Gynazole1

     50000         EA   

P4252-2

  

Foil Overwrap,Clindesse

     50000         EA         P5306-1      

Carton,Gynazole-1 2% Cr

     50000         EA   

P4250-2

  

Insert,Clindesse

     50000         EA         P4249-2      

Insert,Gynazole 1

     50000         EA   

SAMPLE

              SAMPLE            

P3221

  

Applicator Body 5g

     50000         EA         P3221      

Applicator Body 5g

     50000         EA   

P3223

  

Applicator Tray

     50000         EA         P3223      

Applicator Tray

     50000         EA   

P5262

  

Applicator Tip,Modified

     50000         EA         P5262      

Applicator Tip,Modified

     50000         EA   

P4745-1

  

Carton,Clindesse Sample

     50000         EA         P5307-1      

Carton,Gynazole 1 5gm C

     50000         EA   

P4252-2

  

Foil Overwrap,Clindesse

     50000         EA         P5305-1      

Foil Overwrap,Gynazole1

     50000         EA   

P4250-2

  

Insert,Clindesse

     50000         EA         P4249-2      

Insert,Gynazole 1

     50000         EA   

 

  -21-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

APPENDIX D

SUPPLIER-SUPPLIED ITEMS

Supplier provided materials (Quantity per batch)

 

          Quantity per Batch              Quantity per Batch      Clindesse     
        Gynazole-1     

8-1590

  

Lecithin (Phospholipon G)

   [***]    8-128   

Propylene Glycol,USP

   [***]

8-1775

  

Polyglyceryl-3-Oleate,

   [***]    8-1775   

Polyglyceryl-3-Oleate,

   [***]

8-1776

  

Glyceryl Monoisostearat

   [***]    8-1776   

Glyceryl Monoisostearat

   [***]

8-1899

  

Methylparaben,NF (UENO)

   [***]    8-1899   

Methylparaben,NF (UENO)

   [***]

8-1900

  

Propylparaben,NF (UENO)

   [***]    8-1900   

Propylparaben,NF (UENO)

   [***]

8-216

  

Mineral Oil,USP(210CPS,

   [***]    8-216   

Mineral Oil,USP(210CPS,

   [***]

8-47

  

Sorbitol Solution,USP

   [***]    8-47   

Sorbitol Solution,USP

   [***]

8-51

  

Water,Purified USP

   [***]    8-51   

Water,Purified USP

   [***]

8-548

  

Wax,Microcrystalline,NF

   [***]    8-548   

Wax,Microcrystalline,NF

   [***]

8-672

  

Silica, Hydrophobic Col

   [***]    8-672   

Silica, Hydrophobic Col

   [***]

8-735

  

Edetate Disodium,USP/Ph

   [***]    8-735   

Edetate Disodium,USP/Ph

   [***] TRADE          TRADE      

P4253-1

  

Shpr/Label,Clindesse

   4165 EA    P3291-6   

Shpr/Label,Gynazole

   4165 EA

P3442-1

  

Shpr,12in 8-9/16x6x7-7/

   4165 EA    P3442-1   

Shpr,12in 8-9/16x6x7-7/

   4165 EA SAMPLE          SAMPLE      

P4775-1

  

Shpr/Label,Clindesse Sa

   4165 EA    P3625-6   

Shpr/Label,Gynazole 1S

   4165 EA

P3442-1

  

Shpr,12in 8-9/16x6x7-7/

   4165 EA    P3442-1   

Shpr,12in 8-9/16x6x7-7/

   4165 EA

 

  -22-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

APPENDIX E

PRODUCT PRICES

Initial Purchase Prices

 

Item Code

  

Item Description

   Price Per Unit  

9000108

  

Gynazole -1® 2% Cream

     [*** ] 

9000127

  

Gynazole -1® 2% Cream Sample

     [*** ] 

9012408

  

Clindesse®

     [*** ] 

9012427

  

Clindesse® Sample

     [*** ] 

 

  -23-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

Purchase Price Calculation Principles

See attached.

[***]

 

  -24-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

APPENDIX F

TECHNOLOGY TRANSFER PLAN

Clindesse

 

1. Section 1 - QbD

 

  1.1. CDP00018C – Critical Quality Attributes/Critical Processing Parameters
Assessment for Clindamycin Phosphate Vaginal Cream, 2% (Clindesse)

 

  1.2. CDP000018C.A1 – Addendum to Critical Quality Attributes/Critical
Processing Parameters for Clindamycin Phosphate Vaginal Cream, 2% (Clindesse)

 

2. Protocols

 

  2.1. CDP000018C.1 – Experimental Protocol and Sampling/Testing Plan for
Clindamycin Phosphate Vaginal Cream, 2.0%

 

  2.2. CDP000018C.2 – Experimental Protocol and Sampling/Testing Plan for
Clindamycin Phosphate Vagina. Cream, 2.0%

 

  2.3. CDP000018C.3 - Experimental Protocol and Sampling/Testing Plan for
Clindamycin Phosphate Vagina. Cream, 2.0%

 

  2.4. CDP000018C.4 – Protocol an Sampling/Testing Plan for the Verification of
Clindamycin Phosphate Vaginal Cream, 2.0%

 

  2.5. CDP000018C.5 –Experimental Protocol and Sampling/Testing Plan for the
Study of Viscosity vs. Time Clindamycin Phosphate Vaginal Cream, 2.0%

 

  2.6. CDP000018C.7 – Clindesse Practice Batch for Operations Packaging Training

 

  2.7. CDP000018C.8 – Experimental Protocol and Sampling/Testing Plan for
Clindamycin Phosphate Vaginal Cream, 2%

 

  2.8. CDP000018C.9 – Clindesse CAPA Demonstration Batch for Operations and
Westport Plant QA Packaging and Line Clearance Training

 

3. Reports

 

  3.1. CDR000018C.1 – Experimental Protocol Report for Clindamycin Phosphate
Vaginal Cream, 2.0% Lot Number: DR205-61, DR205-70, DR222-03, R604-007 and
DR205-70A, DR222-03A Product Code Number 6912400C and 6912408C Evaluation of the
Manufacturing and Packaging Processes

 

  3.2. CDR000018C.4 – Verification Protocol Report for: Clindamycin Phosphate
Vaginal Cream, 2.0%, Lot Number R604-009 and R604-009A, Product Code Number
6912400 and 6912408 Evaluation of the Manufacturing and Packaging Processes

 

  3.3. CDR000018C.5 – Experimental Protocol Report for the Study of Viscosity
vs. Time Clindamycin Phosphate Vaginal Cream, 2.0% (Clindesse)

 

  3.4. CDR000018C.6 – Technology Transfer Summary Report

 

  3.5. CDR000018C.6A1 – Technology Transfer Summary Report

 

  3.6. CDR000018C.6A2 – Addendum to the Technology Transfer Summary Report

 

  -25-  



--------------------------------------------------------------------------------

  3.7. CDR000018C.8 – Experimental Protocol Report for: Clindamycin Phosphate
Vaginal Cream, 2.0% Lot Number R604-012, Product Code Number: 6912400 Gynazole-1

 

1. Section 1 – QbD

 

  1.1. CDP000018B – Critical Quality Attributes/Critical Processing Parameters
Assessment for Butoconazole Nitrate Cream, 2% w/w, (Gynazole-1)

 

2. Section 2 – Protocols

 

  2.1. CDP000018B.1 – Experimental Protocol and Sampling/Testing Plan for
Butoconazole Nitrate Cream, 2.0% w/w

 

  2.2. CDP000018B.1R1 – Revision to the Experimental Protocol and
Sampling/Testing Plan for Butoconazole Nitrate Cream, 2.0% w/w

 

  2.3. CDP000018B.2 – Experimental Protocol and Sampling/Testing Plan for the
Study of Viscosity vs. Time for Butoconazole Nitrate Cream, 2.0% w/w

 

  2.4. CDP000018B.3 – Experimental Protocol and Sampling/Testing Plan for
Butoconazole Nitrate Cream, 2.0%

 

  2.5 CDP000018B.4 – Verification Protocol and Sampling/Testing Plan for
Butoconazole Nitrate Cream, 2% w/w

 

  2.6 CDP000018B.5 – Experimental Protocol and Sampling/Testing Plan for the
Study of Viscosity vs. Time Butoconazole Nitrate Cream, 2.0% w/w

 

3. Reports

 

  3.1 CDR000018B.1 – Experimental Protocol Report for: Butoconazole Nitrate
Cream, 2.0% w/w Lot Number DR205-62, DR-205-69, R604-006 and DR205-62A,
DR205-69A Product Code Number: 6900100B and 6900108A Evaluation of the
Manufacturing and Packaging Processes.

 

  3.2 CDR000018B.4 – Verification Protocol Report for Butoconazole Nitrate
Cream, 2.0% w/w (Gynazole-1), Lot Number: R604-010 and R604-010A, Product Codes:
6900100B and 6900108 Evaluation of the Manufacturing and Packaging Processes

 

  3.3 CDR000018B.4A1 – Addendum to the Verification Protocol Report for:
Butoconazole Nitrate Cream, 2.0% w/w (Gynazole-1), Lot Number: R604-010 and
R604-010A, Product Codes: 6900100B and 6900108, Evaluation of the Manufacturing
and Packaging Process

 

  3.4 CDR000018B.5 – Experimental Protocol Report for the Study of Viscosity vs.
Time Butoconazole Nitrate Cream, 2.0% (Gynazole), Lot Number: R604-010, Product
Code 6900100B

 

  3.5 CDR000018B.6 – Technology Transfer Summary Report Butoconazole Nitrate
Cream, 2.0% w/w (Gynazole-1) Product Code Number: 6900100B and 6900108,
Evaluation of Manufacturing and Packaging Processes

 

  -26-  



--------------------------------------------------------------------------------

  3.6 CDR000018B.6A1 – Addendum to the Technology Transfer Summary Report
Butoconazole Nitrate Cream, 2.0% w/w (Gynazole-1) Product Code Number: 6900100B
and 6900108 Evaluation of the Manufacturing and Packaging Process

 

  -27-  



--------------------------------------------------------------------------------

APPENDIX G

TECHNICAL SUPPORT TERM SHEET

 

Section

       

Comments

I. DEFINED TERMS   •    Technical Support-full validation and stability of
PRODUCT(s) and approval by US FDA   •    Equipment-set forth in appendix A of
Supply Agreement-“Customer Owned Equipment”   •    Party(ies)-shall pertain
solely to KV and SUPPLIER   •    Timeline-Appendix H of the Supply Agreement   •
   Supply Agreement-that certain Supply Agreement, dated as of August     ,
2011, by and between SUPPLIER and KV, which governs the actions and
responsibilities of the Parties with respect to the commercial manufacture and
supply of the PRODUCT(s), and to which this Technical Support Term Sheet is an
appendix.   •    Purchase Price-means the purchase price for Product, as
determined by SUPPLIER and agreed to by KV, calculated as the costs directly
associated to Product materials provided under Appendix D of the Supply
Agreement, product testing and stability costs, direct and indirect labor and
applicable overhead (direct and indirect) assigned to the Product based on
facility utilization plus [***] percent ([***]%).   •    Other Capitalized
Terms-to the extent not otherwise defined in this Technical Support Term Sheet
shall have the respective meanings ascribed to them in the Supply Agreement. II.
PRODUCT(S)   •    Gynazole-1®-butoconazole nitrate 2% intravaginal cream product
  •    Clindesse®-clindamycin phosphate 2% intravaginal cream product III.
MATERIAL SUPPLY   •    At KV’s cost, KV to provide SUPPLIER with necessary
materials as provided under Appendix C of the Supply Agreement to complete
Technical Support of the PRODUCTS, to include:     

•      API

 

•      Raw Materials as required

 

•      Applicators and Tips

 

•      Pre-printed Packaging Materials

IV. EQUIPMENT   •    KV to provide SUPPLIER full use of the Equipment necessary
to manufacture the PRODUCTS   •    SUPPLIER shall not use the Equipment for the
manufacture of any other Product nor for any other Party. V. TIMELINE   •   
Timeline representing KV’s expectation of time and events under commercially
reasonable conditions is set forth in Appendix H of the Supply Agreement and
remains contingent upon the outcome of the active investigation.

 

  -28-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

  •    In the event the active investigation at the time of execution of the
Supply Agreement reveals a need to alter the Timeline, the parties will meet in
good faith to agree on an appropriate amendment to the Timeline as contained in
Appendix H of the Supply Agreement.   •    SUPPLIER agrees to use commercially
reasonable efforts to ensure the proper resources in terms of monies and
personnel are dedicated to provide the Technical Support for the development of
the PRODUCTS in a manner that aligns with the Timeline, if possible.   •    KV
agrees to use commercially reasonable efforts to ensure the proper resources in
terms of monies and personnel are dedicated to the development of the PRODUCTS
in a manner that aligns with the Timeline.   •    To the extent commercially
practicable, SUPPLIER shall use those Hired Employees (as defined in the APA)
who were involved in the production of the Products prior to the Effective Date
in corresponding roles for SUPPLIER in the performance of its obligations under
this Agreement.   •    In the event that there are significant deviations from
the Timeline, the Parties shall further discuss and meet in good faith to bring
full resolution to the Timeline in a manner that is agreed to in writing between
the Parties with a target goal of achieving a successful development of the
PRODUCTS in the most expeditious manner.   •    In the event that one or both of
the PRODUCTS fail to achieve FDA approval to return to market after the initial
development phase set forth in the Timeline, the Parties shall further discuss
and meet in good faith to bring full resolution to the Timeline in a manner that
is agreed to in writing between the Parties with a target goal of achieving a
successful launch of the PRODUCTS in the most expeditious manner. VI. MILESTONES
  •   

On a per PRODUCT basis, KV will pay to SUPPLIER the following:

 

•         Purchase Price (For the avoidance of doubt, the Parties agree that any
validation batches of Clindesse produced by KV prior to the date of the Supply
Agreement shall remain the property of KV and shall not be considered “Product”
for which payment of the Purchase Price is due)

 

•         $[***]USD for the successful approval to return to market by the US
FDA per PRODUCT

 

•         $[***]USD for the supply of [***]% of commercial supply forecast per
Product to KV by SUPPLIER in accordance with all relevant laws and cGMP for
[***], beginning with KV’s first shipment into interstate commerce

 

  -29-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

VII. MISCELLANEOUS   •    Parties agree to use good faith efforts and to
cooperate with Lachman in all efforts related to the development of the PRODUCTS
  •    KV to receive directly from and pay for all invoices (without mark-up of
any kind from SUPPLIER) for services of compliance and regulatory consultants
(including without limitation Lachman Consultants and Compliance) related to
services and FDA audit costs in direct support of the PRODUCT certification   •
   KV to provide SUPPLIER with all necessary development and method validation
documentation developed to date and that which would be necessary for the full
validation of the PRODUCTS. KV will be available to provide support and
oversight to SUPPLIER in the Technical Support of the PRODUCTS, KV will have a
representative in the plant responsible for overseeing activities of SUPPLIER on
behalf of KV as necessary.   •    SUPPLIER agrees to conduct all Technical
Support efforts in a manner that is in full compliance with all government and
regulatory standards, the Consent Decree, and in accordance with cGMP standards
  •    Upon KV’s prior written approval, any out of pocket costs specifically
related to the Technical Support will be paid for by KV upon presentation of
supporting documentation by SUPPLIER. VIII. COMPLETION   •    This Technical
Support Term Sheet will come to completion upon the successful Technical Support
of each of the PRODUCT(S)   •    Upon US FDA approval of the PRODUCT, the
Parties will refer solely to the Supply Agreement to govern responsibilities and
actions of the Parties for that Product   •    During the term of this Technical
Support Term Sheet, KV shall pay SUPPLIER all SUPPLIER costs, including SUPPLIER
paid Product, Product testing and stability costs, direct and indirect labor and
applicable overhead (direct and indirect) assigned to the Product based on
facilities utilization plus [***] percent ([***]%). SUPPLIER shall invoice
customer monthly for such amounts. IX. FOR ELIMINATION OF DOUBT   •    SUPPLIER
accepts no responsibility for any development work necessary to obtain US FDA
approval (e.g. clinical, updated methods etc.) except where required to maintain
compliance with current or mandated regulatory revisions. SUPPLIER will
reasonably cooperate with KV in connection any supporting development work being
done by KV.   •    SUPPLIER will accept no responsibility for damages due to the
lack of timely activities associated with obtaining US FDA approval to return to
market provided SUPPLIER resources the Timeline with reasonable effort per
above.

 

  -30-   *** Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.



--------------------------------------------------------------------------------

 

•

   SUPPLIER has no knowledge or experience with KV PRODUCTS and accepts no
responsibility for the commercial success or failure of said PRODUCTS.  

•

   The terms of this Technical Support Term Sheet shall be in addition to and
otherwise subject to the terms and conditions agreed to between the Parties in
the Supply Agreement, including the limitations of liability set forth therein.

 

  -31-  



--------------------------------------------------------------------------------

APPENDIX H

TECHNICAL SUPPORT TIMELINE

See attached.

[***]

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  -32-  